
	

115 SRES 309 IS: Expressing support for the designation of October 2017 as “National Protect Your Hearing Month”. 
U.S. Senate
2017-10-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		1st Session
		S. RES. 309
		IN THE SENATE OF THE UNITED STATES
		
			October 26, 2017
			Ms. Warren (for herself and Ms. Collins) submitted the following resolution; which was referred to the Committee on Health, Education, Labor, and Pensions
		
		RESOLUTION
		Expressing support for the designation of October 2017 as National Protect Your Hearing Month. 
	
	
 Whereas the National Institute on Deafness and Other Communication Disorders and the Centers for Disease Control and Prevention have found that up to 24 percent of adults in the United States, 40,000,000 individuals, may have noise-induced hearing loss in 1 or both ears;
 Whereas individuals take part in activities every day that can contribute to increased exposure to harmful noise levels;
 Whereas potential sources of noise-induced hearing loss include— (1)portable music;
 (2)movie and game systems; (3)sports recreation activities, such as auto racing, hunting, and snowmobiling;
 (4)athletic events; (5)concerts;
 (6)yard work, such as mowing the lawn; and (7)hobbies, such as woodworking;
 Whereas workers in the fields of mining, manufacturing, and construction and individuals serving in the military go to work each day in damaging noise conditions and occupational hearing loss is among the most commonly recorded work-related injuries;
 Whereas living or working on a farm can also expose individuals to harmful levels of noise, including from farm machinery, other equipment used on farms, and animals;
 Whereas musicians of all ages, both amateur and professional, can be regularly exposed to levels of noise that can be harmful;
 Whereas, over time, continued exposure to harmful noise levels can lead to permanent noise-induced hearing loss;
 Whereas hearing loss from harmful noise can negatively impact communication and quality of life for an individual;
 Whereas hearing loss from harmful noise is permanent and is not reversible, but is preventable; Whereas individuals can protect themselves against noise-induced hearing loss through simple measures to reduce exposure to loud sounds, including turning down the volume, moving away from the source of sound, and wearing hearing protection when involved in a loud activity;
 Whereas protecting the ears of children is an important measure to help prevent noise-induced hearing loss because children may be more susceptible to damage than adults and are too young to protect their own ears;
 Whereas Congress can help raise awareness among the general public about the importance of protecting hearing; and
 Whereas October 2017 would be an appropriate month to designate as National Protect Your Hearing Month: Now, therefore, be it   That the Senate—
 (1)supports the designation of October 2017 as National Protect Your Hearing Month; and (2)recognizes that all individuals in the United States should become more aware of—
 (A)the potential for noise-induced hearing loss as a result of daily activities; and (B)the measures that individuals can take to protect hearing for a lifetime.
				
